Exhibit 10.110

 

 

NINTH AMENDMENT TO LOAN AGREEMENT,

AMENDMENT TO AMENDED AND RESTATED PROMISSORY NOTES

 

 

NINTH AMENDMENT TO LOAN AGREEMENT AND AMENDMENT TO AMENDED AND RESTATED
PROMISSORY NOTES (this “Amendment”), dated as of March 28, 2003, by and among
[i] THERMOVIEW INDUSTRIES, INC., a Delaware corporation (“ThermoView”), [ii]
AMERICAN HOME DEVELOPERS CO., INC., a California corporation (“American Home”),
[iii] FIVE STAR BUILDERS, INC., a California corporation (“Five Star”), [iv] KEY
HOME CREDIT, INC., a Delaware corporation (“Key Home”), [v] KEY HOME MORTGAGE,
INC., a Delaware corporation (“Key Home Mortgage”), [vi] LEINGANG SIDING AND
WINDOW, INC., a North Dakota business corporation (“Leingang Siding”),  [vii]
PRECISION WINDOW MFG., INC., a Missouri corporation (“Precision”), [viii] 
PRIMAX WINDOW CO., a Kentucky corporation (“Primax”), [ix] ROLOX, INC., a Kansas
corporation (“Rolox”), [x] TD WINDOWS, INC., a Kentucky corporation (“TD
Windows”), [xi] THERMAL LINE WINDOWS, INC., a North Dakota corporation (“Thermal
Line”), [xii] THERMOVIEW OF MISSOURI, INC., a Missouri corporation
(“ThermoView-Missouri”), [xiii] THERMO-TILT WINDOW COMPANY, a Delaware
corporation (“Thermo-Tilt”), [xiv]THERMO-SHIELD OF AMERICA (ARIZONA), INC., an
Arizona corporation (“Thermo-Shield Arizona”), [xv] THERMO-SHIELD OF AMERICA
(MICHIGAN), INC., a Michigan corporation (“Thermo-Shield Michigan”), [xvi]
THERMO-SHIELD COMPANY, LLC, an Illinois limited liability company
(“Thermo-Shield Company”), [xvii] THERMO-SHIELD OF AMERICA (WISCONSIN), LLC, a
Wisconsin limited liability company (“Thermo-Shield Wisconsin”), [xviii]
THERMOVIEW ADVERTISING GROUP, INC., a Delaware corporation (“ThermoView
Advertising”) and [xix] THOMAS CONSTRUCTION, INC., a Missouri corporation
(“Thomas Construction”), (ThermoView, American Home, Five Star, Key Home, Key
Home Mortgage, Leingang Siding, Precision, Primax, Rolox, TD Windows, Thermal
Line, ThermoView-Missouri, Thermo-Tilt, Thermo-Shield Arizona, Thermo-Shield
Michigan, Thermo-Shield Company, Thermo-Shield Wisconsin, ThermoView Advertising
and Thomas Construction individually are referred to in this Agreement as a
“Borrower” and collectively, as the “Borrowers”) having an address in care of
ThermoView Industries, Inc., 5611 Fern Valley Road, Louisville, Kentucky 40228
and [xx] GE CAPITAL EQUITY INVESTMENTS, INC., a Delaware corporation (“GE
Capital” or the “Series A Lender” or the “Series C Lender”) and [xi] GE Capital
as collateral agent, as applicable (in such capacity, the “Collateral Agent”)
and [xii] Rodney H. Thomas, Charles L. Smith, Robert L. Cox, Robert L. Cox, II,
Stephen A. Hoffmann, Mitch M. Wexler, Stephen Townzen, Emerging Business
Solutions, LLC, Ronald L. Carmicle, Raymond C. Dauenhauer, J. Sherman Henderson,
III, Bruce C. Merrick, George T. Underhill, II and Daniel F. Dooley (each, a
“Series B Lender” and collectively, the “Series B Lenders”, and together with
the Series A Lender and the Series C Lender, the “Lenders”).

 

W I T N E S S E T H:

 

A.            Pursuant to that certain Assignment and Acceptance Agreement,
dated as of March 22, 2001, the Lenders purchased loans made to the Borrowers
pursuant to that certain Loan Agreement dated as of August 31, 1998, as amended
pursuant to (a) that certain Joinder to Loan Documents and Amendment to Loan
Documents (Thomas Construction, Inc.) dated as of January 1, 1999, by and among
certain of the Borrowers and PNC Bank (“PNC”), (b) that certain Joinder to Loan
Documents and Amendment to Loan Documents (Precision Window Mfg., Inc.) dated as
of January 5, 1999, by and among certain of the

 

1

--------------------------------------------------------------------------------


 

Borrowers and PNC, (c) that certain Joinder to Loan Documents and Amendment to
Loan Documents (Thermo-Shield) dated as of July 8, 1999, by and among certain of
the Borrowers and PNC, (d) that certain Amendment to Loan Agreement dated as of
July 30, 1999, by and among certain of the Borrowers and PNC, (e) that certain
Second Amendment to Loan Agreement dated as of October 14, 1999, by and among
certain of the Borrowers and PNC, (f) that certain Third Amendment to Loan
Agreement dated as of November, 1999, by and among certain of the Borrowers and
PNC, (g) that certain Fourth Amendment to Loan Agreement and Amendment to Note
and Term Note dated as of November 10, 1999, by and among certain of the
Borrowers and PNC, (h) that certain Fifth Amendment to Loan Agreement and
Amendment to Note dated as of April 14, 2000, by and among the Borrowers and the
PNC, (i) that certain Sixth Amendment to Loan Agreement dated as of August 15,
2000, by and among the Borrowers and PNC, (j) that certain Seventh Amendment to
Loan Agreement dated as of March 22, 2001, among the Borrowers and PNC and (k)
that certain Eighth Amendment and Amendment and Restatement of Note dated as of
March 22, 2001 (collectively, the “Loan Agreement”; capitalized terms used
herein and not defined shall have the meanings assigned to such terms in the
Loan Agreement).

 

B.            In connection with the Loan Agreement, the Borrowers executed and
delivered to (i) the Series A Lender, the Amended and Restated Series A
Promissory Note, (ii) each Series B Lender, an Amended and Restated Series B
Promissory Note and (iii) the Series C Lender, the Amended and Restated Series C
Promissory Note, each dated March 22, 2001 (as amended, modified or supplemented
from time to time the “Notes” and together with the Loan Agreement, the “Loan
Documents”).

 

E.             The Borrowers are in default under the Loan Documents as of the
date hereof, and the Borrowers have requested a waiver of such default and Event
of Default (as such term is defined in the Loan Documents) existing as of the
date hereof, as well as amendments to the Loan Documents as more particularly
described in this Amendment.

 

F.             The Lenders are willing to waive such default and Event of
Default existing under the Loan Documents as of the date hereof, and to amend
the Loan Documents as more particularly described in this Amendment upon the
condition, among others, that the Borrowers execute and deliver this Amendment
in favor of the Lenders.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto agree as follows:

 

SECTION 1.           AMENDMENT TO THE LOAN AGREEMENT.  Effective as of the
Effective Date (as defined herein), the Loan Agreement is amended as follows:

 

1.1           By amending and restating Section 4.I [1] of the Loan Agreement as
follows:

 

“[I]          [1]           Free Cash Flow to Cash Interest Payments.  (i)
Thermoview will maintain a ratio of Free Cash Flow to Cash Interest Payments
equal to or greater than as set forth below.  Such ratio shall be determined on
a rolling 4 quarter basis measured to begin with the fiscal quarter ending on
December 31, 2001 and as of each fiscal quarter thereafter through and including
the fiscal quarter ending on March 31, 2004:

 

2

--------------------------------------------------------------------------------


 

June 30, 2001

 

1.75 to 1.00

September 30, 2001

 

1.75 to 1.00

December 31, 2001

 

1.75 to 1.00

March 31, 2002

 

1.10 to 1.00

June 30, 2002

 

1.75 to 1.00

September 30, 2002

 

1.75 to 1.00

December 31, 2002

 

1.75 to 1.00

March 31, 2003

 

1.40 to 1.00

June 30, 2003

 

1.40 to 1.00

September 30, 2003

 

1.40 to 1.00

December 31, 2003
and thereafter”

 

1.75 to 1.00

 

1.2           By amending and restating the chart included in Section 4.I.[2] of
the Loan Agreement as follows:

 

“[2]  Funded Debt to EBITDA Ratio.  The ratio, calculated as of the end of each
fiscal quarter of Thermoview beginning December 31, 2001 (each a “Calculation
Date”), of the consolidated (and combined, if applicable) Funded Debt of
Thermoview as of each Calculation Date divided by the consolidated (and
combined, if applicable) EBITDA for Thermoview for the four (4) fiscal quarters
of Thermoview ending on the applicable Calculation Date shall not be greater
than as set forth opposite each Calculation Date below:

 

December 31, 2001

 

5.25 to 1.00

March 31, 2002

 

5.25 to 1.00

June 30, 2002

 

4.15 to 1.00

September 30, 2002

 

3.40 to 1.00

December 31, 2002

 

3.55 to 1.00

March 31, 2003

 

5.00 to 1.00

June 30, 2003

 

5.00 to 1.00

September 30, 2003

 

4.10 to 1.00

December 31, 2003
and thereafter

 

3.70 to 1.00

 

1.3           By amending and restating Section 5.G. of the Loan Agreement as
follows:

 

“G. Declare or pay any dividends on or make any distribution with respect to any
class of its equity or ownership interest, or purchase, redeem, retire or
otherwise acquire any of its equity, other than regularly scheduled (i) “PIK”
dividends accrued for the period from October 1, 2001 to December 31, 2002 on
its outstanding Series D Preferred Stock, $.001 par value, of Company (“Series D
Preferred Stock”) and Series E Preferred Stock, $.001 par value, of Company
(“Series E Preferred Stock”), which payments shall be in the form of Series D
Preferred Stock and Series E Preferred Stock, respectively and (ii) “PIK” or
cash dividends accruing after January 1, 2003 on the Series D Preferred Stock
and Series E Preferred Stock; provided, however, that no payments of dividends
shall be permitted pursuant to clause (ii) above if, (x) at the time of such
payment, Borrowers shall not be in compliance with the provisions of Section
4.I. of this Agreement as such section is amended and restated in the Eighth
Amendment to Loan

 

3

--------------------------------------------------------------------------------


 

Agreement and Amendment and Restatement of Note, dated as of March 22, 2001,
among Borrowers and Lenders (without giving effect for purposes of this clause
(x) to the terms of any subsequent amendment to Section 4.I. of this Agreement,
including, without limitation, Sections 1.1 and 1.2 of the Ninth Amendment to
Loan Agreement and Amendment to Amended and Restated Promissory Notes, dated as
of March 28, 2003, among Borrowers and Lenders) or (y) at the time of such
payment a Default or Event of Default shall have occurred and be continuing or
such payment would result in the occurrence of a Default or Event of Default.”

 

1.4           By amending and restating Section 5.H. of the Loan Agreement as
follows:

 

“H.          Hoffmann and Bowlds Note.  So long as any Loans shall remain
outstanding, no Borrower shall voluntarily prepay any amounts pursuant to either
the Hoffmann Note or the Bowlds Note (each as defined below) or be permitted to
make any amendments to the Hoffmann Note or the Bowlds Note.”

 

1.5           By amending and restating Section 6.F. as follows:

 

“F.           So long as any Loan shall remain outstanding, any Borrower shall
make any principal payment or voluntarily prepay any amount in connection with
that certain Promissory Note dated as of March 22, 2001 by the Borrowers in
favor of Hoffmann (the “Hoffmann Note”) or that certain Promissory Note dated as
of March 22, 2001 by the Borrowers in favor of Richard E. Bowlds (the “Bowlds
Note”).”

 

SECTION 2.           AMENDMENTS TO NOTES.

 

2.1           By amending and restating clause (vii) of the first paragraph of
Section 6 of each Note as follows:  “(vii) the entry of a final judgment against
any Obligor in excess of $100,000, which judgment has not been stayed,
discharged or appealed within five (5) Business Days of the date of entry
thereof,”.

 

2.2           By amending and restating clause (b) of the second paragraph of
Section 6 of each Note as follows:  “(b) if an Event of Default specified in
clauses (i), (vii) or (ix) above, or Section 6.E. or 6.F. of the Loan Agreement,
or an Event of Default resulting from a breach of Section 5.G. of the Loan
Agreement, shall occur, the outstanding principal balance and accrued interest
hereunder together with any additional amounts payable hereunder, at the option
of the Requisite A Lenders or, if the Series A Note shall no longer be
outstanding, the Requisite Lenders, and without demand or notice of any kind,
may be accelerated and become immediately due and payable;”.

 

SECTION 3.           CONDITIONS PRECEDENT TO THE EFFECTIVENESS OF THIS
AMENDMENT.  This Amendment shall be effective as of December 31, 2002 (such date
is referred to herein as the “Effective Date”) upon (i) full execution and
delivery of this Amendment by the parties hereto, (ii) full execution and
delivery of Amendment No. 5 and Waiver to the Securities Purchase Agreement,
dated as of the date hereof, between Thermoview and GE Capital, in form and
substance satisfactory to GE Capital and (iii) full execution and delivery of a
certificate of a senior executive officer of Thermoview, dated the date hereof,
to the effect that, as of the date hereof, no litigation not listed

 

4

--------------------------------------------------------------------------------


 

on Annex A hereto has been commenced against Thermoview or any of its
Subsidiaries.

 

SECTION 4.           EXPENSES.  Within       days of the date hereof, Thermoview
shall pay to GE Capital, and shall reimburse GE Capital for, all reasonable
expenses of GE Capital in connection with the preparation of this Amendment and
each of the other documents prepared in connection herewith (including the
reasonable fees and expenses of counsel) and all other reasonable out-of-pocket
costs and expenses of every type and nature (including, without limitation, the
reasonable fees, expenses and disbursements of GE Capital’s counsel, Weil,
Gotshal & Manges LLP) related thereto.

 

SECTION 5.           EFFECT ON LOAN DOCUMENTS.

 

(a)           On and after the Effective Date, each reference in the Loan
Documents to “this Agreement”, “herein”, “hereof”, “hereunder” or words of
similar import, shall mean and be a reference to such Loan Document as amended
hereby.

 

(b)           Except as specifically amended above in connection herewith, each
Loan Document shall remain in full force and effect and is hereby ratified and
confirmed.

 

(c)           The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of the Lenders under any of the Loan Documents or constitute a
waiver of any provision of any of the Loan Documents.

 

SECTION 6.           GOVERNING LAW.  THIS AMENDMENT AND THE OBLIGATIONS ARISING
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK, EXCLUDING ITS CONFLICT OF LAWS RULES.

 

SECTION 7.           SECTION TITLES.  Section titles contained in this Amendment
are and shall be without substantive meaning or content of any kind whatsoever
and are not a part of the agreement between the parties hereto.

 

SECTION 8.           COUNTERPARTS.  This Amendment may be executed in any number
of separate counterparts, each of which shall collectively and separately
constitute one agreement.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment has been duly executed as of the date first
written above.

 

 

 

GE CAPITAL EQUITY INVESTMENTS, INC.,

 

as Series A Lender, Series C Lender and as Collateral Agent

 

 

 

 

 

By:

 

 

 

Name,  Title

 

 

 

 

 

SERIES B LENDERS:

 

 

 

 

 

RODNEY H. THOMAS

 

 

 

 

 

 

 

 

 

 

CHARLES L. SMITH

 

 

 

 

 

 

 

 

 

 

ROBERT L. COX

 

 

 

 

 

 

 

 

 

 

ROBERT L. COX, II

 

 

 

 

 

 

 

 

 

 

STEPHEN A. HOFFMANN

 

 

 

 

 

 

 

 

 

 

MITCH M. WEXLER

 

 

 

 

 

 

6

--------------------------------------------------------------------------------


 

 

STEPHEN TOWNZEN

 

 

 

 

 

 

 

 

 

 

EMERGING BUSINESS SOLUTIONS, LLC

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

 

 

RONALD L. CARMICLE

 

 

 

 

 

 

 

 

 

 

RAYMOND C. DAUENHAUER

 

 

 

 

 

 

 

 

J. SHERMAN HENDERSON, III

 

 

 

 

 

 

 

 

 

 

BRUCE C. MERRICK

 

 

 

 

 

 

 

 

GEORGE T. UNDERHILL, II

 

 

 

 

 

 

 

 

 

 

DANIEL F. DOOLEY

 

 

 

 

 

 

7

--------------------------------------------------------------------------------


 

 

THERMOVIEW INDUSTRIES, INC.

 

AMERICAN HOME DEVELOPERS CO., INC.

 

FIVE STAR BUILDERS, INC.

 

KEY HOME CREDIT, INC.

 

KEY HOME MORTGAGE, INC.

 

LEINGANG SIDING AND WINDOW, INC.

 

PRIMAX WINDOW CO.

 

PRECISION WINDOW MFG., INC.

 

ROLOX, INC.

 

TD WINDOWS, INC.

 

THERMAL LINE WINDOWS, INC.

 

THERMOVIEW OF MISSOURI, INC.

 

THERMO-TILT WINDOW COMPANY

 

THOMAS CONSTRUCTION, INC.

 

THERMO-SHIELD OF AMERICA (ARIZONA), INC.

 

THERMO-SHIELD OF AMERICA (MICHIGAN), INC.

 

THERMO-SHIELD COMPANY, LLC

 

THERMO-SHIELD OF AMERICA(WISCONSIN), LLC

 

THERMOVIEW ADVERTISING GROUP, INC.

 

 

 

 

 

By:

 

 

 

8

--------------------------------------------------------------------------------